Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Honma et al; (6,596,086) in view of Van Munster et al (wo 2009/070006).
The Honma et al reference teaches a lift pin for a chemical vapor deposition apparatus and a vapor deposition process, note entire reference.  The lift pin is designed to be movable through holes in a susceptor.  The pins move a silicon wafer on and off the susceptor, note fig 1 and 2.  This is done before and after the deposition of silicon onto the wafer col 2, lines 55-70.  The lift pin has a straight trunk part and a head part abutting the wafer, note fig. no.8. The body is made of carbon which is porous, note col 2, lines 30-45.  The body is coated with another material, silicon carbide.  The head of the pin is also coated with silicon carbide, note col.2 lines 30-45.  The cover part being silicon carbide reads on the limitation of carbon based. The silicon carbide filled at least part of the voids in the porous carbon.  The difference between instant claims and the prior art is the body being silicon carbide and coated with a glassy carbon, 

			Response to Applicants’ Arguments
Applicant's arguments filed September 16, 2021 have been fully considered but they are not persuasive.
Claims 1, 3 5 and 6 stand allowed over the prior art of record as the amendments to the claims are not taught in the art.
Claim 7 stands rejected over the prior art as shown above.  Applicants’ have not shown any unexpected results in the silicon deposition process due solely to the apparatus in particularly the specifically claimed lift pin.  The process is the same for the wafer being moved into different positions.  The composition of the lift pin does not materially affect the process.  Applicants’ attention is drawn to In Re Tarczy-Hornock 158 USPQ 141 and Ex parte Pfeiffer 135 USPQ 31., for apparatus limitations in process claims.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M KUNEMUND whose telephone number is (571)272-1464.  The examiner can normally be reached on M-F 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





RMK

/ROBERT M KUNEMUND/Primary Examiner, Art Unit 1714